Citation Nr: 0842002	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  96-45 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of right 
arm fracture.

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, claimed as secondary 
to service-connected residuals of a right total hip 
replacement.

3.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, claimed as secondary to 
service-connected residuals of a right total hip replacement.

4.  Entitlement to an increased rating for residuals of right 
total hip replacement, currently evaluated as 70 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from January 1950 to September 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for fracture residuals of the 
right arm.  In November 2004, the Board remanded that issue 
for further evidentiary development.  This case also comes 
before the Board from a January 2006 rating decision which 
denied a rating in excess of 50 percent for residuals of 
right total hip replacement, and from a March 2007 RO rating 
decision which denied service connection for degenerative 
disc disease of the cervical spine and peripheral neuropathy 
of the left lower extremity.  In a February 2008 rating 
decision, the RO granted an increased, 70 percent rating for 
the right hip, effective from May 31, 2005.  The veteran 
continued his appeal for a higher rating for the service-
connected residuals of right total hip replacement.

Although further delay of the Board's adjudication of this 
issue is regrettable, the issue of service connection for 
residuals of right arm fracture is herein REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will provide notice when further action is required by the 
appellant.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against a finding that the veteran's peripheral 
neuropathy of the left lower extremity is causally or 
etiologically related to his active service or is proximately 
due to or the result of his residuals of right total hip 
replacement, on either a causation or aggravation basis.

2.  The competent and probative evidence of record 
preponderates against a finding that the veteran's 
degenerative disc disease of the cervical spine is causally 
or etiologically related to his active service or to his 
service-connected residuals of right total hip replacement, 
on either a causation or aggravation basis. 

3.  The veteran's residuals of a right total hip replacement 
are manifested by residual weakness, pain, and limitation of 
motion, fatigability, and incoordination, but the symptoms 
have not been of such severity as to require the use of 
crutches.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by military service, and is not due 
to, the result of, or aggravated by the veteran's service-
connected residuals of right total hip replacement.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).

2.  Degenerative disc disease, cervical spine was not 
incurred in or aggravated by military service, and is not due 
to, the result of, or aggravated by the veteran's service-
connected residuals of right total hip replacement.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).

3.  The criteria for a rating in excess of 70 percent for 
residuals of a right total hip replacement have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5054 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased rating cases and mandatory 
notice in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this regard, the May 2008 letter to the veteran was 
entirely adequate to inform him, or any reasonable person for 
that matter, of what was required, and that he needed to 
provide evidence with regard to how his disabilities affect 
him in everyday, daily life, and his responses confirm that 
he understood those ramifications and mandates.  There is no 
prejudicial error either alleged or shown. 

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in August 2003, July 2005, and 
May 2006 which fully addressed the notice elements.  These 
letters informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Although it is no longer required, 
the veteran was also asked to submit evidence and/or 
information in his possession to the RO.  Finally, the Board 
notes that the RO sent the veteran a letter in May 2006 
informing him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  Moreover, 
the veteran has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the veteran.

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claims.  The RO has 
obtained the veteran's VA treatment records, and VA 
examinations have been scheduled.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims file, and that neither he nor his representative 
have identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Secondary Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310; see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board 
notes that 38 C.F.R. § 3.310 was amended during the pendency 
of this claim and appeal.  The intended effect of this 
amendment is to conform VA regulations to the Allen decision, 
supra. 71 Fed. Reg. 52,744 (Sept. 7, 2006) (now codified at 
38 C.F.R. § 3.310(b) (2008)).  To whatever extent the revised 
regulation may be more restrictive than the previous one, the 
Board will afford the veteran review under both the old and 
new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

A.  Peripheral Neuropathy of the Left Lower Extremity

The veteran contends that he has peripheral neuropathy of the 
left lower extremity which is related to his service-
connected residuals of right total hip replacement.  VA 
treatment records show that the veteran has been diagnosed 
with peripheral neuropathy of the left lower extremity, and 
service connection has been granted for residuals of right 
total hip replacement.  Thus, the question on appeal is 
whether the peripheral neuropathy of the left lower extremity 
is causally related to his service-connected right hip 
disability.  As noted above, secondary service connection 
requires a showing of disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310.  

The veteran's service treatment records (STRs) show no 
complaints, findings, or treatment of peripheral neuropathy, 
and the veteran does not contend otherwise.  Although he now 
has peripheral neuropathy of the left lower extremity, it 
appears that he was initially diagnosed with peripheral 
neuropathy of the legs on an August 1996 VA EMG/NCV study.  
On VA examination in January 1997, the diagnoses included 
peripheral neuropathies of the lower extremities.  Subsequent 
VA records show that the veteran was followed for peripheral 
neuropathy of the lower extremities, which was initially 
characterized as mild, but later characterized as moderate to 
severe. 

What is missing in this case, however, is competent evidence 
of record showing that the veteran's current peripheral 
neuropathy of the left lower extremity is in any way related 
to his service-connected right hip disability, as required by 
38 C.F.R. § 3.310.  On VA examination in February 2007, it 
was noted that a NCV/EMG study of the low back and lower 
extremities showed evidence of moderate to severe 
sensorimotor peripheral neuropathy, mainly axonal type.  The 
VA examiner opined that the veteran's diagnosis of peripheral 
neuropathy of all extremities was not secondary to his right 
hip prosthesis, and that the veteran's left lower extremity, 
peripheral, painful, neuropathy was less likely than not 
caused by his right hip replacement.  The veteran has not 
submitted any competent medical evidence to the contrary.  

As noted above, it is true that lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation. Jandreau, supra; Buchanan; supra.  However, 
the Board does not believe that peripheral neuropathy of the 
left lower extremity, as contrasted with symptoms of the left 
lower extremity, is subject to lay diagnosis.  That is to 
say, the Board finds no basis for concluding that a lay 
person would be capable of discerning whether a left lower 
extremity disorder is related to a right hip disability, in 
the absence of specialized training, and the veteran has not 
established any specialized training for such qualifications.

The weight of the competent medical evidence shows that the 
veteran does not have peripheral neuropathy of the left lower 
extremity that is related to his service-connected right hip 
disability.  Thus, the benefit-of-the-doubt rule accordingly 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


B.  Degenerative Disc Disease of the Cervical Spine

The veteran furher contends that he has degenerative disc 
disease of the cervical spine which is related to his 
service-connected residuals of right total hip replacement.  
VA treatment records show that he has been diagnosed with 
degenerative disc disease of the cervical spine, and service 
connection has been granted for residuals of right total hip 
replacement.  Thus, the question on appeal is whether the 
veteran's degenerative disc disease of the cervical spine is 
related to his service-connected right hip disability.  As 
noted above, secondary service connection requires a showing 
of disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  

The veteran's STRs show no complaints, findings, or treatment 
of cervical degenerative disc disease, and the veteran does 
not contend otherwise.  Although the veteran now has 
degenerative disc disease of the cervical spine, it appears 
that he was initially diagnosed with such disability on an 
MRI conducted in August 1996.  On VA examination in January 
1997, the diagnoses included degenerative disc disease of the 
cervical spine with herniation at the C3-C4 level.  
Subsequent VA treatment records show that he was followed for 
neck pain attributed to a herniated cervical disc. 

However, what is missing in this claim is competent evidence 
of record showing that the veteran's current degenerative 
disc disease of the cervical spine is related to his service-
connected right hip disability, under 38 C.F.R. § 3.310.  On 
VA examination in February 2007, the examiner opined that the 
veteran's degenerative joint disease of the cervical spine 
was "less likely than not" secondary to his service-
connected right total hip replacement.  The examiner note 
that the veteran's degenerative joint disease of the entire 
spine was part of his generalized degenerative process of he 
joints and spine, and was not caused by his right hip 
replacement.  The veteran has not submitted any competent 
medical evidence to the contrary.  

The Board again acknowledges that lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  Jandreau, supra; Buchanan; supra.  However, 
we do not believe that a cervical disorder, as contrasted 
with symptoms of cervical pain, is subject to lay diagnosis.  
That is to say, the Board finds no basis for concluding that 
a lay person would be capable of discerning whether a 
cervical disorder is related to a right hip disability, in 
the absence of specialized training, and the veteran has not 
established any specialized training for such qualifications.

The weight of the competent medical evidence shows that the 
veteran's degenerative disc disease of the cervical spine is 
not related to his service-connected right hip disability.  
Thus, the benefit-of-the-doubt rule accordingly does not 
apply, and the claim must be denied. 

III.  Increased Rating for Residuals of Right Total Hip 
Replacement

Disability evaluations are determined by application of the 
VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Examination reports are to be interpreted in light of 
the entire recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

The veteran's service-connected right hip disability has been 
rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5054.  
The record reflects that the veteran underwent right total 
hip replacement surgery in June 1993.  Under DC 5054, 
prosthetic replacement of the head of the femur or of the 
acetabulum warrants a 100 percent rating for one year 
following implantation of the prosthesis.  Thereafter, a 70 
percent rating requires markedly severe residual weakness, 
pain, or limitation of motion following implantation of the 
prosthesis.  A 90 percent rating is warranted following 
implantation of the prosthesis with painful motion or 
weakness such as to require the use of crutches.

Standard range of hip flexion is from 0 to 125 degrees, and 
abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate 
II.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of sections 4.40 and 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The veteran's claim for an increased rating for his service-
connected residuals of right total hip replacement was 
received in May 2005.  

VA treatment records show that in January 2005 the veteran 
complained of right hip pain, and reported he had experienced 
previous problems since his right hip prosthesis.  He 
reported he had fallen 10 days earlier and hurt his right 
hip, and the pain had been worse since then.  He had been 
seen on several other occasions for right hip pain.  In March 
2006, he was issued a rollator walker for abnormality of 
gait.  In June 2006, he reported using a walker, and he 
complained of a great deal of pain in the lower back and legs 
with ambulation.  

On VA examination in July 2006, the veteran reported 
worsening right hip pain for the past 13 years.  There was 
stiffness in the right hip, but no instability.  He reported 
flare-ups with day-to-day activities, and for relief he 
changed his position and took medication.  He reported no 
incapacitating episodes.  He ambulated with a seated walker, 
and could ambulate 20 to 30 feet and then needed a rest.  He 
reported he was unable to care for himself, and depended on 
his daughter for help with his day-to-day activities.  He had 
retired three to four years prior as a cell phone 
salesperson.  His right hip prosthesis was stable and without 
infection or loosening.  Right hip flexion was from 0 to 95 
degrees with pain throughout and abduction was from 0 to 30 
degrees with mild pain.  The examiner noted there was 
additional limitation by pain with repetitive use, but no 
change in range of  motion.  Weight bearing and gait were 
antalgic, and the veteran used a seated walker.  

On VA examination in October 2006, the veteran reported he 
was retired.  He reported he walked with a walker due to his 
hips, and that he also had underlying peripheral neuropathy 
which caused weakness of his legs.  He had some unsteadiness 
due to peripheral neuropathy of the lower extremities, and 
due to deconditioning of his legs from his hip condition.

On VA examination in February 2007, the veteran reported he 
used a wheeled walker for his peripheral neuropathy, his 
status-post right hip replacement, and left lower extremity 
shooting pains.  He reported he was retired, and that his 
left lower extremity problems intermittently interrupted his 
ambulation and impaired his sleep.

On VA examination in September 2007, the veteran reported 
that his right hip pain was getting worse over the years, and 
complained of constant severe aching pain in the groin area 
and anterior and lateral hip area.  He said the pain was made 
worse by walking and sitting, and that in the morning he had 
difficulty standing, with stiffness and poor balance.  He 
reported his right leg gave out and that he had right leg 
weakness, but no redness, swelling, warmth, or locking.  He 
had no specific flare-ups of joint disease, but rather it was 
constant.  He used a walker with wheels and a chair to sit.  
He reported he had started using a walker that year, but had 
used a cane for about 10 to 12 years prior.  He claimed he 
stopped working in construction two to three years prior due 
to hip pain.  He was limited to walking 50 yards, sitting for 
no more than a half hour, and no prolonged driving.  He had 
disturbed sleep, could do no heavy lifting, and had 
difficulty climbing stairs.  On examination, repetition of 
right hip flexion caused severe pain, fatigue, incoordination 
of movement, and weakness, but no decrease in range of 
motion.  He had an antalgic gait and favored the right leg.  
Right hip range of motion was from 0 to 62 degrees on active 
range of motion, and from 20 to 62 degrees, with pain, on 
passive range of motion.  Right hip abduction was from 0 to 
25 degrees, with severe pain from 20 to 25 degrees.  The 
diagnosis was right total hip replacement with chronic 
residuals of pain, limited range of motion, and weakness, and 
the examiner noted significant limitations due to pain, 
weakness, incoordination, and fatigue with repetition of 
range of motion. 

After reviewing the competent evidence of record, the Board 
finds that the preponderance of the evidence is against a 
rating in excess of the currently assigned 70 percent 
disability rating under Diagnostic Code 5054.  While the 
competent evidence is clear that the veteran has constant 
right hip pain, limitation of motion, stiffness, weakness, 
and functional limitations, there is no indication in the 
record that he has weakness or limitation of motion due to 
his right hip disability of such severity as to require the 
use of crutches.  In 2006 he was issued a walker for his 
abnormal gait, and the record reflects he uses the walker due 
to his right hip replacement and, in addition, to his 
peripheral neuropathy of the lower extremities.  In 2007, he 
reported he used a walker, but had used a cane for 10 to 12 
years prior.  Use of crutches was not noted in any medical 
record. 

Consequently, the criteria for a 90 percent rating for the 
service-connected right total hip replacement have not been 
approximated.  38 C.F.R. § 4.7.  And, although the evidence 
shows the veteran has functional loss in his right hip, the 
Board again notes that his functional impairment is 
contemplated in the 70 percent disability rating currently 
assigned.  As shown above, the symptomatology associated with 
the veteran's service-connected right hip disability does not 
warrant an increased disability rating under the pertinent 
diagnostic code.  Therefore, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's functional limitation warrants a rating in excess 
of 70 percent.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also  considered the provisions of 38 C.F.R. § 
3.321(b)(1).  However, there has been no showing that the 
veteran's service-connected right hip disability has caused 
marked interference with employment beyond that contemplated 
by the Rating Schedule, has necessitated frequent periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  Although he claimed 
he stopped working in construction due to his right hip, on 
multiple occasions he reported he was retired.  On one 
occasion he reported he had retired from his work as a cell 
phone salesperson.  In addition, the veteran has not been 
hospitalized for his service-connected right hip disability 
since he underwent the initial surgery in 1993.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected left hip disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the assignment of a rating in excess of 70 percent 
for the service-connected right hip disability.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule is not for application. 


ORDER

Service connection for peripheral neuropathy of the left 
lower extremity, claimed as secondary to service-connected 
residuals of a right total hip replacement, is denied.

Service connection for degenerative disc disease of the 
cervical spine, claimed as secondary to service-connected 
residuals of right total hip replacement, is denied.

A rating in excess of 70 percent for residuals of a right 
total hip replacement is denied.


REMAND

In November 2004 the Board remanded the issue of service 
connection for residuals of a right arm fracture.  The Board 
noted that the veteran had undergone VA examinations in 
January, October, and November of 1997, but the examiners had 
not commented on whether any pre-existing right arm injury 
was worsened by military service, and we indicated that it 
would be helpful if this were done.  The Board requested that 
the veteran be scheduled for a VA orthopedic examination to 
determine the etiology of any right arm disorder found to be 
present, and requested that, if the VA examiner were to find 
that any disability was incurred before January 1950, the VA 
examiner should provide an opinion as to whether there was 
"an increase in disability, beyond the natural progress of 
the disorder, during a period of military duty" 

The record reflects that the veteran was scheduled for a VA 
examination in May 2005.  While the VA examiner conducted a 
full examination and concluded that the veteran had sustained 
a fracture of the right humerus prior to military service, 
the VA examiner did not indicate whether there was an 
increase in that disability during service, beyond the 
natural progression of the disorder.  Rather, the VA examiner 
in May 2005 found that the "right arm fracture occurred 
prior to military service and therefore is less likely than 
not related to military service".  Thus, this matter should 
be remanded for compliance with the prior remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the VA examiner in May 2005 indicated that it 
was "suggested to the [veteran] that he get corroborating 
statements from his fellow servicemen or other members of the 
football team that he was on that would verify the story of 
[sic] fracture arm in the France, in 1951".  The record 
reflects that in August 2005, the veteran submitted a 
statement from a fellow servicemember, who reported he had 
played football with the veteran in service and recalled that 
the veteran injured his right arm during a football game in 
France in 1952.  On remand, this buddy statement should be 
also considered.

While the Board is loath to delay the case any further, we 
simply do not have sufficient evidence to render a fully 
responsive and equitable resolution of the pending issue at 
this time.  Moreover, if additional facets of the prior 
remand can be fulfilled, and/or if their lack of fulfillment 
was not due to fault on the part of the veteran, the veteran 
is entitled to have this undertaken.  Stegall, supra.

It is hoped that the action requested herein will be 
undertaken in an expeditious manner and that the case will be 
either resolved by the AMC or returned to the Board as 
quickly as possible, particularly given the veteran's 
advanced age.  The Board also notes that the veteran 
indicated in 2006, with regard to another issue on appeal 
(increased rating for residuals of right total hip 
replacement) that he did not understand why VA kept 
scheduling him for examinations, and that it is painful for 
him to sit in his car for over two hours to travel to the 
Temple VAMC for a C&P examination.  He subsequently 
indicated, at the September 2007 RO hearing, that he would be 
willing to report for another VA examination in conjunction 
with another issue on appeal.  The Board is sympathetic to 
the veteran's situation, and hopes that on remand an 
additional C&P examination will not be necessary.

Accordingly, the case is REMANDED for the following action:

1.  Forward the veteran's claims file to the 
same examiner who conducted the May 2005 VA 
examination, or to an appropriate VA physician 
to render an opinion.  In the event the 
reviewing physician determines that an opinion 
cannot be rendered without another examination 
of the veteran, this should be so stated.  The 
veteran should be advised of this, and 
provided an opportunity to report for another 
VA examination.  

2.  It is requested that the examiner review 
the veteran's records, and render an opinion 
as to the following:

a.  Is it at least as likely as not (i.e., 
to at least a 50-50 degree of probability) 
that any pre-existing disability due to a 
right arm fracture was aggravated during 
service, or is such a worsening unlikely 
(i.e., less than a 50/50 probability)?

b.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

d.  A complete rationale for any opinion 
expressed should be included in the 
report.  If the examiner cannot render an 
opinion without resorting to mere 
speculation, this should be so stated.

3.  Once the above-requested development has 
been completed, the veteran's claim for 
service connection must be readjudicated.  If 
the claim remains denied, he and his 
representative must be provided with an SSOC 
and an opportunity to respond.  The case must 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


